Shea, J.,
dissenting. The needlessly unjust outcome of this appeal, in which the plaintiff has been deprived of a resolution of her claim on its merits because she was one day late in filing a memorandum of law in opposition to a motion to dismiss, is another episode in the draconian enforcement of the “shall be deemed to have consented to the granting of the motion” provisions of Practice Book § 143 with regard to motions to dismiss and Practice Book § 155 with regard to motions to strike. We began this saga with Hughes v. Bemer, *617200 Conn. 400, 510 A.2d 992 (1986), in which the failure of the plaintiff to file a memorandum in opposition to a motion to strike pursuant to § 155 was held to preclude consideration of the substantive issue of the viability of the complaint on its merits, despite the fact that noncompliance with the rule had never been raised in the trial court.
In the present appeal it cannot be said that noncompliance with the time limit for filing a memorandum opposing the motion to dismiss pursuant to § 143 has been waived, since it was clearly raised at the hearing on the motion. The trial court, however, construed the applicable precedent of Hughes to afford no room for the exercise of reasonable discretion. Under this pettifogging view of our procedural rules, such circumstances as the lack of any prejudice to the defendants, who apparently received hand delivered copies of the memorandum no later than if they had been mailed five days before the hearing, as § 143 requires, must be disregarded for the sake of “caseflow management.” The majority opinion attempts to justify this approach as advancing that goal of judicial administration without explaining how the delay of one day in filing the plaintiff’s memorandum in the clerk’s office in any manner has or could have affected the expeditious disposition of the defendants’ motion to dismiss. The opinion also overlooks the fact that such dismissals are likely to generate additional litigation in the form of malpractice suits, though not in this case where the plaintiff in the trial court acted as her own counsel. Furthermore, its suggestion of a continuance as the remedy to alleviate the harshness of the rule is hardly consistent with the “caseflow management” objective of reducing unnecessary delay.
“The design of these rules being to facilitate business and advance justice, they will be interpreted liberally in any case where it shall be manifest that a strict *618adherence to them will work surprise or injustice.” (Emphasis added.) Practice Book §§ 6, 4187.1 cannot reconcile this guiding principle for the application of our rules of practice with affirmance by the majority of the dismissal of this complaint without consideration of its merits for a minimal lack of timeliness resulting in neither prejudice nor actual delay. It is the entire judicial system, not just the plaintiff, that suffers when a case fails to be resolved upon substantive grounds because of a procedural deficiency so trivial and inconsequential as in this case. Hughes v. Berner, supra, 405 (Shea, J., dissenting). We merely invite legislative intervention in the rule making process when our rules of practice are applied in such a manner that litigants are needlessly thwarted in obtaining a determination of their claims on the merits. See Andrew Ansaldi Co. v. Planning & Zoning Commission, 207 Conn. 67, 75-76, 570 A.2d 59 (1988) (Shea, J., concurring).
Accordingly, I dissent.